EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended September 4, 2009 September 4, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.7% -0.3% -8.6% Class B Units -0.7% -0.3% -9.1% Legacy 1 Class Units2 -0.6% -0.2% -3.1% Legacy 2 Class Units2 -0.6% -0.2% -3.2% GAM 1 Class Units2 -0.3% 0.1% -1.6% GAM 2 Class Units2 -0.3% 0.0% -1.8% GAM 3 Class Units2 -0.3% 0.0% -2.7% S&P 500 Total Return Index3 -1.2% -0.4% 14.5% Barclays Capital U.S. Long Government Index3 -0.3% -0.8% -10.0% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Grains prices declined last week as rain in the Midwestern U.S. supported bullish supply forecasts.Corn and soybean prices declined in excess of 6% and 15% respectively following predictions of record large harvests for the 2009 season. Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies:The British pound strengthened against most major currencies as economic data showed improved activity in Britain’s service sector.The Australian dollar gained against the U.S. dollar after the announcement of strong second-quarter Australian GDP figures. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Energy markets declined sharply due to ongoing weak industrial demand forecasts.Last week’s poor unemployment report also played a role in moving energy prices lower. Grant Park’s longer-term trading advisors are predominantly short the energy sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Equities:Equity markets finished mostly lower last week as economic indicators failed to provide a clear outlook for the global economy.Weak global industrial demand, rising unemployment in the U.S., and uncertainty regarding the Chinese economy were some of the main drivers behind declines in equity prices. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
